Citation Nr: 1244448	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for status post lumbar strain with multilevel degenerative disc disease.

2.  Entitlement to an initial compensable rating for status post right shoulder partial rotator cuff tear prior to January 12, 2012.

3.  Entitlement to a rating higher than 10 percent for status post right shoulder partial rotator cuff tear from January 12, 2012.

4.  Entitlement to an initial rating higher than 10 percent for status post left knee strain with degenerative changes.

5.  Entitlement to an initial rating higher than 10 percent for status post right knee strain with residual pain.

6.  Entitlement to an initial rating higher than 10 percent for hallux valgus, left foot, status post fracture of the 3rd and 4th metatarsal and sesamoidectomy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In that decision, the RO granted service connection for status-post lumbar strain with multilevel degenerative disc disease, evaluated at a 10 percent disability rating, for status-post right shoulder partial rotator cuff tear at a noncompensable disability rating, for status post left knee strain with degenerative change by X-ray at a noncompensable disability rating, for status post right knee strain with residual pain at a noncompensable disability rating, for hallux valgus, left foot, status post fracture of the 3rd and 4th metatarsal at a noncompensable disability rating and for residuals of a sesamoidectomy at a noncompensable disability rating; all effective as of December 1, 2003, the date of the Veteran's claim.

In his substantive appeal, the Veteran indicated that he wished to attend a hearing before a Veterans Law Judge at the RO (Travel Board).  The Veteran submitted a statement received by the RO on July 2, 2005, in which he indicated that he wanted a local hearing at the Winston -Salem RO before a Hearing Officer.  In December 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing) at the RO; the transcript of this hearing has been associated with the record. 

The Veteran was scheduled for a Travel Board hearing in March 2009.  He responded in February 2009 that he would not be able to attend the hearing, because he was employed as a Department of Defense (DoD) contractor in Iraq.  He reported that he was unable to give a timeframe when he would be in the United States and able to attend the hearing, but that he wished to contact the VA later, at a time when he could provide precise dates when he would be available.  The RO scheduled the Veteran for another Travel Board hearing in August 2011.  The Veteran did not report to the scheduled hearing. 

He was sent a letter in late August 2011 which explained that his case was certified to the Board and that his claims file was being transferred to Washington, D.C.  The letter informed the Veteran that, within 90 days of the letter, he could ask to appear at a hearing before the Board to provide testimony about his case.  The Veteran did not respond to the letter, and has not provided the VA with any additional information regarding when he could report for a hearing while in the United States.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2012). 

In an October 2008 supplemental statement of the case (SSOC), a Decision Review Officer (DRO) increased the rating for status post left knee strain with degenerative change by X-ray to 10 percent, for his status post right knee strain with residual pain to 10 percent, and for hallux valgus, left foot, status post fracture of the 3rd and 4th metatarsal and sesamoidectomy to 10 percent, effective December 1, 2003.

This appeal was previously before the Board in November 2011.  The Board denied a claim for a compensable initial rating for a residual scar.  The remaining issues were remanded for further development.  They have now been returned for additional appellate consideration. 

A September 2012 rating decision issued by the Appeals Management Center (AMC) increased the evaluation for the Veteran's right shoulder disability to 10 percent, effective from January 12, 2012.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

As noted by the Appeals Management Center (AMC), the issue of entitlement to an increased evaluation for the Veteran's sesamoidectomy scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Regrettably, this appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations for his disabilities in January 2012.  The examination reports note that he had been seen by his VA primary care provider in March 2011 for each of his disabilities.  

A review of the claims folder and the electronic (Virtual VA) record is negative for records of the March 2011 appointment with the VA primary care provider.  In fact, the most recent VA treatment records that have been obtained are dated December 2004.  VA is obligated by regulation to obtain all records in the custody of a Federal Department or agency.  As these records might be relevant to each of the Veteran's claims, they must be obtained.  38 C.F.R. § 3.159(c)(2) (2012).  

Furthermore, the November 2011 remand instructed that the Veteran should be scheduled for VA examinations for each of the disabilities involved with his appeal.  Among other things, the remand request stated that the claims folder must be made available to and reviewed by the examiner and this should be noted in the report.  

Although the examination request letter indicated that the claims folder was to be forwarded to the examiner and noted several times that the VA examiner must state in the examination reports that the claims folder had been reviewed, there is no evidence that this was accomplished.  A review of the January 2012 examination reports for the examinations of the Veteran's back, knees, right shoulder and feet shows that none of these reports stated that the claims folder had been reviewed.  Furthermore, there is nothing in the medical history cited in these reports to indicate that the claims folder had been reviewed.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board is obligated to return the January 2012 VA examination reports to the author in order for her to review the claims folder and note that it has been reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's back, knees, right shoulder and left foot disabilities and associate them with the claims folder.  This should include the records of the March 2011 visit to his VA primary care provider noted in the January 2012 VA examination reports. 

2.  After obtaining any additional VA treatment records, return the January 2012 VA examination reports to the examiner who performed the examinations and authored the reports.  Forward the claims folder to this examiner as well.  Request that the examiner review the claims folder and state that it has been reviewed in an addendum to the January 2012 reports.  

If the review results in a change of any diagnosis or opinion contained in the January 2012 reports, this should also be noted.  Additional examinations need not be scheduled unless deemed necessary by the examiner.

3.  If the examiner who performed the January 2012 VA examination and authored the reports is no longer available, the claims folder should be forwarded to another examiner with similar qualifications.  

This examiner should review the claims folder as well as the January 2012 VA examination reports.  The examiner should note that the claims folder has been reviewed in an addendum to the January 2012 reports.   If the review results in a change of any diagnosis or opinion contained in the January 2012 reports, this should also be noted.  Additional examinations need not be scheduled unless deemed necessary by the examiner.  

4.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

